16‐3743‐cv 
     Sentry Ins. a Mut. Co. v. Weber, et al. 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  27th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GUIDO CALABRESI, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                                   Circuit Judges, 
 9                          EDWARD R. KORMAN, 
10                                                   District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         SENTRY INSURANCE A MUTUAL COMPANY, 
13          
14                                          Plaintiff‐Appellee, 
15                                           
16                                  v.                                                   No. 16‐3743‐cv 
17                                                                                    
18         HERSHEL WEBER, 
19                                           
20                                          Defendant‐Appellant,   
21          
22         BRAND MANAGEMENT INC., AKA BUDGET 


     * Judge Edward R. Korman, of the United States District Court for the Eastern 
     District of New York, sitting by designation. 
 1         SERVICES INC., DYNAMIC CLAIM SERVICES, 
 2         INC., BUDGET SERVICES INC., 
 3    
 4                                          Defendants. 
 5         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
            
 6         FOR APPELLANT:                   Avrom R. Vann, New York, NY.          
 7                                           
 8         FOR APPELLEE:                    Stephen R. Harris, Laura M. Zulick, Drinker 
 9                                          Biddle & Reath LLP, Philadelphia, PA.     
10          
11          
12         Appeal from a judgment of the United States District Court for the Eastern 

13   District of New York (Eric N. Vitaliano, Judge). 

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED. 

16         Hershel Weber appeals from a judgment of the District Court (Vitaliano, J.) 

17   granting summary judgment in favor of Sentry Insurance a Mutual Company 

18   (“Sentry”) and denying the defendants’ cross‐motion for summary judgment.   

19   We assume the parties= familiarity with the facts and record of the prior 

20   proceedings, to which we refer only as necessary to explain our decision to affirm. 

21         1. Preclusion Order 

22         Weber argues that the District Court abused its discretion by precluding 

23   him from offering evidence to oppose Sentry’s alter ego claim as a sanction for 

24   discovery violations.    We disagree.    Federal Rule of Civil Procedure 37 gives 

                                               2
 1   courts broad discretion to sanction parties who fail to obey discovery orders, 

 2   including the discretion to preclude “the disobedient party from supporting or 

 3   opposing designated claims or defenses.”    Fed. R. Civ. P. 37(b)(2)(A)(ii).    Several 

 4   factors guide our review, including “(1) the willfulness of the non‐compliant 

 5   party . . . ; (2) the efficacy of lesser sanctions; (3) the duration of the period of 

 6   noncompliance; and (4) whether the non‐compliant party had been warned of the 

 7   consequences of noncompliance.”    S. New England Tel. Co. v. Global NAPs Inc., 

 8   624 F.3d 123, 144 (2d Cir. 2010) (quotation marks omitted).    The sanction must 

 9   also “relate to the particular claim to which the discovery order was addressed.”   

10   Daval Steel Prods., a Div. of Francosteel Corp. v. M/V Fakredine, 951 F.2d 1357, 

11   1366 (2d Cir. 1991). 

12         The record supports the determination that the defendants engaged in 

13   willful, bad‐faith discovery conduct; monetary sanctions had repeatedly proven 

14   ineffective to secure the defendants’ compliance with Judge Mann’s orders; and 

15   the defendants violated multiple compulsion orders over a year‐long period.   

16   Judge Mann repeatedly warned Weber that further noncompliance could result in 

17   severe sanctions, including preclusion.    And because most of the delayed and 

18   outstanding production of documents related to entities controlled by Weber (and 

                                                 3
 1   therefore to Sentry’s alter ego claim), the preclusion order was well tailored to the 

 2   defendants’ noncompliance.    Contrary to Weber’s contention, Sentry was not 

 3   required to show prejudice resulting from the defendants’ misconduct.    See S. 

 4   New England Tel. Co., 624 F.3d at 148–49.    We also reject Weber’s argument that 

 5   the sanction was an abuse of discretion because it resulted in the entry of a $12.5 

 6   million judgment against him.    A sanction “must be commensurate with the 

 7   non‐compliance.”    Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 140 

 8   (2d Cir. 2007).    Under the circumstances of this case, the sanction was 

 9   appropriately commensurate.    See Sieck v. Russo, 869 F.2d 131, 134 (2d Cir. 

10   1989).    Finally, we reject Weber’s contention that the District Court failed to 

11   consider and exhaust alternative sanctions because the sanction imposed is 

12   “appropriate on the overall record.”    S. New England Tel. Co., 624 F.3d at 148.     

13         2. Partial Summary Judgment Order 

14         The District Court also properly granted Sentry’s motion for partial 

15   summary judgment on its alter ego claim.    Under New York law, an owner is 

16   liable for the acts of a corporation when the corporation is merely an “alter ego” 

17   of the owner.    See Carte Blanche (Sing.) Pte., Ltd. v. Diners Club Int’l, Inc., 2 F.3d 

18   24, 26 (2d Cir. 1993).    A party seeking to pierce the corporate veil, and thereby 

                                                4
 1   hold an owner liable, must show that (1) “the owner exercised complete 

 2   domination over the corporation with respect to the transaction at issue,” and (2) 

 3   “such domination was used to commit a fraud or wrong that injured the party 

 4   seeking to pierce the veil.”    MAG Portfolio Consult, GMBH v. Merlin Biomed 

 5   Grp. LLC, 268 F.3d 58, 63 (2d Cir. 2001) (quotation marks omitted). 

 6         We first reject Weber’s argument that Sentry failed to adequately plead its 

 7   alter ego claim.    Sentry’s complaint against Budget Services Inc. (“Budget”) and 

 8   Weber contains sufficiently specific factual allegations that Weber dominated 

 9   Brand Management Inc. (“Brand”) and Budget and that he used his domination to 

10   avoid the corporations’ contractual obligations to Sentry.    To the extent Weber 

11   now argues that Sentry failed to plead an alter ego claim in its complaint against 

12   Brand, and that the District Court therefore could not determine that Brand is 

13   Weber’s alter ego, Weber failed to raise this argument in the District Court and 

14   has forfeited it.    See Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1077 (2d Cir. 1993). 

15         We also reject Weber’s argument that, even if Sentry adequately pleaded its 

16   alter ego claim, summary judgment was nonetheless improper because 

17   (1) genuine disputes of material fact remain and (2) Sentry did not establish the 

18   elements of its alter ego claim as to Budget.    We are not persuaded.    First, 

                                                 5
 1   because of the District Court’s preclusion order, there was no evidence properly 

 2   before the District Court that created a genuine factual dispute.    Second, the 

 3   District Court correctly concluded, based on the factors described in Wm. 

 4   Passalacqua Builders, Inc. v. Resnick Developers South, Inc., 933 F.2d 131, 139 (2d 

 5   Cir. 1991), that Sentry demonstrated that both Brand and Budget are Weber’s alter 

 6   egos.     

 7           We have considered Weber’s remaining arguments and conclude that they 

 8   are without merit.    For the foregoing reasons, the judgment of the District Court 

 9   is AFFIRMED. 

10                                          FOR THE COURT: 
11                                          Catherine O=Hagan Wolfe, Clerk of Court 
12    




                                               6